            Case 8:18-cv-02162-GJH Document 26 Filed 05/11/20 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


MALIBU MEDIA, LLC,                                        *

         Plaintiff,                                       *
v.                                                                     Case No.: GJH-18-2162
                                                          *
JOHN DOE,
                                                          *
        Defendant.
                                                          *
*       *        *        *        *        *        *        *        *        *        *        *        *

                                       MEMORANDUM OPINION

        Plaintiff Malibu Media, LLC brought this action against Defendant John Doe for

copyright infringement under the United States Copyright Act of 1976 (“Copyright Act”), 17

U.S.C. § 101 et seq. ECF No. 9. Following Defendant’s failure to answer or otherwise defend in

this action, the Clerk of the Court entered default against Defendant on December 23, 2019. ECF

No. 23.1 Now pending before the Court is Plaintiff’s Motion for Entry of Default Judgment. ECF

Nos. 24, 25.2 No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the following

reasons, Plaintiff’s Motion for Entry of Default Judgment is granted, in part, and denied, in part.

I.      BACKGROUND

        Plaintiff, a California-based company doing business as X-Art.com, alleges that

Defendant violated the Copyright Act by using the BitTorrent file distribution network to

download, copy, and distribute nine adult pornographic films subject to copyrights held by

Plaintiff. ECF No. 9 ¶¶ 8, 23; ECF Nos. 9-1, 9-2.


1
  Despite an Order having issued on December 23, 2019, ECF No. 23, Plaintiff’s Motion for Clerk’s Entry Default,
ECF No. 21, remains pending on the docket. The Clerk shall resolve it as granted.
2
  Plaintiff filed two versions of the Motion for Entry of Default Judgment: a sealed unredacted version, ECF No. 24,
and an unsealed redacted version, ECF No. 25. The Motions are substantively identical.

                                                         1
          Case 8:18-cv-02162-GJH Document 26 Filed 05/11/20 Page 2 of 10



        BitTorrent is a peer-to-peer file sharing system that allows users to distribute large

amounts of data, including, but not limited to, digital movie files. ECF No. 9 ¶ 10. Individuals

often use BitTorrent to obtain and circulate infringed copyrighted content. ECF No. 25-4 at 1–2. 3

In order to distribute a large file, the BitTorrent protocol breaks a file into many small pieces, or

“bits”. ECF No. 9 ¶ 12. Users then exchange these bits amongst each other instead of attempting

to distribute a much larger digital file. Id. Plaintiff alleges that its investigator, IPP International

UG, downloaded one or more bits of nine of Plaintiff’s copyrighted films from Defendant’s

Internet Protocol address (“IP address”), an address assigned to a customer on a specific date by

an Internet Service Provider (“ISP”). Id. ¶¶ 17–21.

        Initially, Plaintiff identified Defendant only by an IP address. ECF No. 1 ¶ 9.

Accordingly, Plaintiff filed a Complaint for copyright infringement in this Court on July 13,

2018, ECF No. 1, and moved for leave to file a subpoena on Defendant’s ISP to obtain

Defendant’s identity prior to a Rule 26(f) conference, ECF No. 3. The Court granted the Motion

on July 16, 2018, subject to conditions and limitations dictated by the sensitive nature of the

action and the uncertainty surrounding the specificity of IP addresses. ECF No. 5. Plaintiff then

filed an Amended Complaint against Defendant on November 26, 2018, ECF No. 9, to which

Defendant has not responded. Based on documentation demonstrating that Defendant had been

identified and properly served, ECF No. 21-1, the Clerk entered default against Defendant on

December 23, 2019, ECF No. 23, and Plaintiff subsequently filed the pending Motion for Entry

of Default Judgment on January 3, 2020, seeking an award of statutory damages, injunctive

relief, and costs. ECF Nos. 24, 25.




3
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        2
         Case 8:18-cv-02162-GJH Document 26 Filed 05/11/20 Page 3 of 10



II.     STANDARD OF REVIEW

        “When a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” Fed. R. Civ. P. 55(a). “A defendant’s default does not automatically

entitle the plaintiff to entry of a default judgment; rather, that decision is left to the discretion of

the court.” Educ. Credit Mgmt. Corp. v. Optimum Welding, 285 F.R.D. 371, 373 (D. Md. 2012).

Although “[t]he Fourth Circuit has a ‘strong policy’ that ‘cases be decided on their merits,’”

Choice Hotels Int’l., Inc. v. Savannah Shakti Carp., No. DKC–11–0438, 2011 WL 5118328, at

*2 (D. Md. Oct. 25, 2011) (citing United States v. Shaffer Equip. Co., 11 F.3d 450, 453 (4th Cir.

1993)), “default judgment may be appropriate when the adversary process has been halted

because of an essentially unresponsive party[.]” Id. (citing S.E.C. v. Lawbaugh, 359 F. Supp. 2d

418, 421 (D. Md. 2005)).

        “Upon default, the well-pled allegations in a complaint as to liability are taken as true,

although the allegations as to damages are not.” Lawbaugh, 359 F. Supp. 2d at 422. Thus, the

court first determines whether the unchallenged factual allegations constitute a legitimate cause

of action. Agora Fin., LLC v. Samler, 725 F. Supp. 2d 491, 494 (D. Md. 2010). In determining

whether the factual allegations constitute a legitimate cause of action, courts typically apply the

Iqbal/Twombly pleading standard. See Baltimore Line Handling Co. v. Brophy, 771 F. Supp. 2d

531, 544 (D. Md. 2011) (finding Iqbal “relevant to the default judgment inquiry”). Under that

standard, a complaint fails to state a claim entitling the pleader to relief if the complaint offers

only “‘labels and conclusions’” or “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555–57 (2007)). As the Fourth Circuit has recognized, “‘the court need



                                                    3
         Case 8:18-cv-02162-GJH Document 26 Filed 05/11/20 Page 4 of 10



not accept the legal conclusions drawn from the facts, and [ ] need not accept as true unwarranted

inferences, unreasonable conclusions, or arguments.’” Monroe v. City of Charlottesville, 579

F.3d 380, 385–86 (4th Cir. 2009) (citation omitted), cert. denied, 559 U.S. 992 (2010); accord

Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d 754, 768 (4th Cir. 2011). Indeed, “where

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       If liability is established, the court then makes an independent determination of damages.

Agora Fin., LLC, 725 F. Supp. 2d at 494. Fed. R. Civ. P. 54(c) limits the type of judgment that

may be entered based on a party’s default: “A default judgment must not differ in kind from, or

exceed in amount, what is demanded in the pleadings.” In entering default judgment, a court

cannot, therefore, award additional damages “because the defendant could not reasonably have

expected that his damages would exceed th[e] amount [pled in the complaint].” In re Genesys

Data Techs., Inc., 204 F.3d 124, 132 (4th Cir. 2000). While the court may hold a hearing to

prove damages, it is not required to do so; it may rely instead on “detailed affidavits or

documentary evidence to determine the appropriate sum.” Adkins v. Teseo, 180 F. Supp. 2d 15,

17 (D.D.C. 2001)) (citing United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979));

see also Laborers’ District Council Pension, et al. v. E.G.S., Inc., No. WDQ–09–3174, 2010 WL

1568595, at *3 (D. Md. Apr. 16, 2010) (“[O]n default judgment, the Court may only award

damages without a hearing if the record supports the damages requested.”).




                                                  4
         Case 8:18-cv-02162-GJH Document 26 Filed 05/11/20 Page 5 of 10



III.   DISCUSSION

           A. Liability

       To establish liability for copyright infringement, a plaintiff must prove two elements: (1)

ownership of the copyright; and (2) copying of original constituent elements by the alleged

defendant. 17 U.S.C. § 501(a); see also Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340,

361 (1991). Because Defendant has failed to appear or otherwise defend, the Court accepts as

true the well-pleaded factual allegations in the Amended Complaint. See Ryan v. Homecomings

Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001). Those allegations establish that Plaintiff owns

the nine copyrights that Defendant downloaded, copied, and distributed using BitTorrent. ECF

No. 9 ¶¶ 3, 22, 23, 30; ECF Nos. 9-1, 9-2. Defendant is therefore liable to Plaintiff for copyright

infringement.

           B. Relief

       Having established Defendant’s liability, the Court next considers Plaintiff’s requests for

statutory damages, injunctive relief, and costs.

                     i.      Statutory Damages

       Plaintiff requests statutory damages of $1,500.00 per infringement, for a total of

$13,500.00. ECF No. 25-1 at 10. Under § 504(a) of the Copyright Act, a copyright infringer is

liable for either: (1) the copyright owner’s actual damages and any additional profits of the

infringer; or (2) statutory damages as provided by § 504(c). Section 504(c)(1) provides:

                [T]he copyright owner may elect, at any time before final judgment is
                rendered, to recover, instead of actual damages and profits, an award of
                statutory damages for all infringements involved in the action, with
                respect to any one work, for which any one infringer is liable individually,
                or for which any two or more infringers are liable jointly and severally, in
                a sum of not less than $750 or more than $30,000 as the court considers
                just.



                                                   5
         Case 8:18-cv-02162-GJH Document 26 Filed 05/11/20 Page 6 of 10



17 U.S.C. § 504(c)(1); see also Patrick Collins, Inc. v. Gillispie, No. AW–11–1776, 2012 WL

666001, at *3 (D. Md. Feb. 23, 2012). The Court has broad discretion in setting the amount of

statutory damages under the Copyright Act. See Microsoft Corp. v. Grey Computer, 910 F. Supp.

1077, 1091 (D. Md. 1995) (citing Shell Oil Co. v. Commercial Petroleum, Inc., 928 F.2d 104,

108 (4th Cir. 1991)).

       The Court may also award a maximum of $150,000.00 in enhanced damages if a plaintiff

proves that the defendant willfully committed the infringement. See 17 U.S.C. § 504(c)(2).

Courts have determined that an award of enhanced damages under § 504(c)(2) is only

appropriate when the plaintiff shows the infringer “either had actual knowledge that it was

infringing the owner’s copyright or acted in reckless disregard of those rights.” See Lowry’s

Reports, Inc. v. Legg Mason, Inc., 271 F. Supp. 2d 737, 753 (D. Md. 2003). Plaintiff does not

seek enhanced damages, and judges in this District have routinely refused to grant enhanced

damage awards in cases similar to this. See, e.g., Malibu Media, LLC v. [Redacted], No. CCB–

15–1700, 2016 WL 245235, at *1 (D. Md. Jan. 21, 2016). Accordingly, enhanced damages are

not appropriate in this case.

       When awarding statutory damages pursuant to § 504(c)(1), which allows awards between

$750.00 and $30,000.000 per infringement, courts consider the following factors:

               (1) [W]hether the defendant was the original provider of the infringed
               content to its distribution network; (2) whether, and how much, the
               defendant profited or saved in connection with the infringement; (3)
               plaintiff’s actual losses; (4) whether the plaintiff’s request would result in
               a “windfall”; (5) the deterrent effect of statutory damages; and (6) the
               defendant’s willfulness and intent in infringing the plaintiff’s protected
               content.

Malibu Media, LLC v. [Redacted], 2016 WL 245235, at *2. The recent trend in this District and

across the country is to award the minimum statutory award of $750.00 per violation to Plaintiff



                                                  6
         Case 8:18-cv-02162-GJH Document 26 Filed 05/11/20 Page 7 of 10



or other plaintiffs in similar infringement actions. See Malibu Media, LLC v. [Redacted], No.

PWG–14–261, 2017 WL 633315, at *3 (D. Md. Feb. 15, 2017) (citing cases from the District of

Maryland and other district courts across the country involving copyright infringement actions

brought by Plaintiff awarding Plaintiff $750.00 per work). “Many of the recent cases, however,

note the growing judicial concern with the ‘rise of so-called copyright trolls in the adult film

industry, meaning copyright holders who seek copyright infringement damages not to be made

whole, but rather as a primary or secondary revenue stream and file mass lawsuits against

anonymous Doe defendants with the hopes of coercing settlements.’” Id. (quoting Malibu Media,

LLC v. Brenneman, No. 3:13–cv–00332–PPS–CAN, 2013 WL 6560387, at *3 (N.D. Ind. Dec.

13, 2013)).

       Here, the record provides “no evidence suggesting the defendant was the original seed or

provider of the protected content on the BitTorrent network,” Malibu Media, LLC v. [Redacted],

No. DKC–15–750, 2016 WL 3668034, at *4 (D. Md. July 11, 2016) (internal quotation marks

omitted), or that “Defendant profited from Plaintiff’s copyrighted films,” id. Moreover, Plaintiff

has provided no evidence as to actual losses it suffered due to Defendant’s conduct. Finally,

although the Amended Complaint asserts that Defendant’s conduct was willful, ECF No. 9 ¶ 34,

upon default, Defendant is only deemed to have admitted the factual allegations against him; “he

is not deemed to have accepted [Plaintiff]’s legal argument as to willfulness.” Malibu Media,

LLC, 2016 WL 245235, at *2. “[O]n the available evidence, the extent and nature of

[Defendant]’s willfulness cannot be known.” Id. Accordingly, an award of the minimum

statutory damages—$750.00 per infringement for each of the nine infringements, totaling

$6,750.00—is more than adequate to compensate Plaintiff and to help deter future copyright

infringement.



                                                  7
         Case 8:18-cv-02162-GJH Document 26 Filed 05/11/20 Page 8 of 10



                     ii.    Injunctive Relief

       In addition to monetary damages, Plaintiff seeks injunctive relief pursuant to 17 U.S.C.

§§ 502(a) and 503(b). Specifically, Plaintiff requests that the Court (1) permanently enjoin

Defendant from continuing to infringe Plaintiff’s copyrights; (2) order Defendant to delete and

permanently remove digital media files relating to Plaintiff’s copyrights from all of Defendant’s

computers; and (3) order Defendant to delete and permanently remove the infringing copies of

the copyrights from all of Defendant’s computers. ECF No. 25-1 at 12.

       As to Plaintiff’s first request, § 502(a) provides that “[a]ny court having jurisdiction of a

civil action arising under [the Copyright Act] may … grant temporary and final injunctions on

such terms as it may deem reasonable to prevent or restrain infringement of a copyright.” 17

U.S.C. § 502(a). As to Plaintiff’s second and third requests, § 503(b) provides that “the court

may order the destruction … of all copies … found to have been made or used in violation of the

copyright owner’s exclusive rights….” 17 U.S.C. § 503(b). To obtain a permanent injunction, “a

plaintiff must show (1) irreparable injury, (2) remedies at law are ‘inadequate to compensate for

that injury,’ (3) ‘the balance of hardships between the plaintiff and defendant’ warrants a

remedy, and (4) an injunction would not disserve the public interest.” Raub v. Campbell, 785

F.3d 876, 885 (4th Cir. 2015) (quoting Monsanto Co. v. Geerston Seed Farms, 561 U.S. 139,

156–57 (2010)).

       Plaintiff has established each of the four requirements for permanent injunctive relief.

Plaintiff has demonstrated irreparable injury and the inadequacy of remedies at law because so

long as Defendant retains copies of the infringed work on his computers, they will continue to be

disseminated through BitTorrent, thus continuously compounding Plaintiff’s injuries. The

balance of hardships also favors Plaintiff because any injury that Defendant would suffer as the



                                                 8
         Case 8:18-cv-02162-GJH Document 26 Filed 05/11/20 Page 9 of 10



result of the injunction would “be a result of [Defendant] ceasing the allegedly infringing

conduct.” Malibu Media, LLC v. [Redacted], 2017 WL 633315, at *4 (quoting Medias & Co. v.

Ty, Inc., 106 F. Supp. 2d 1132, 1140 (D. Colo. 2000)). Finally, the prevention of copyright

infringement serves the public interest. Thus, the Court will grant Plaintiff’s request for a

permanent injunction pursuant to 17 U.S.C. §§ 502(a) and 503(b) of the Copyright Act.

Defendant will be permanently enjoined from continuing to infringe Plaintiff’s copyrights and

ordered to delete and permanently remove digital files relating to Plaintiff’s copyrights and all

infringing copies of the copyrights from all of Defendant’s computers.

                     iii.    Costs

       Finally, Plaintiff requests $565.00 in costs. ECF No. 25-1 at 16; ECF No. 25-3. “In any

action under [the Copyright Act], the court may allow the full recovery of costs….” 17 U.S.C. §

505; see also Malibu Media, LLC v. [Redacted], 2016 WL 245235, at *1. “Costs that may be

charged include ‘those reasonable out-of-pocket expenses incurred by the attorney which are

normally charged to a fee-paying client, in the course of providing legal services.’” Trs. of the

Nat’l Automatic Sprinkler Indus. Welfare Fund v. Westland Fire Prot., Inc., No. DKC–12–1421,

2014 WL 824121, at *3 (D. Md. Feb. 28, 2014) (quoting Spell v. McDaniel, 852 F.2d 762, 771

(4th Cir. 1988)). Here, Plaintiff’s costs include a statutory filing fee, process service fees, and

ISP fees. ECF No. 25-3 ¶ 8. These are reasonably incurred expenses. Accordingly, the Court

awards Plaintiff costs totaling $565.00.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Entry of Default Judgment is granted, in

part, and denied, in part. Judgment is entered against Defendant in the amount of $7,315.00, with

$6,750.00 in statutory damages and $565.00 in costs. Defendant is also permanently enjoined



                                                   9
        Case 8:18-cv-02162-GJH Document 26 Filed 05/11/20 Page 10 of 10



from continuing to infringe Plaintiff’s copyrights and ordered to delete and permanently remove

digital files relating to Plaintiff’s copyrights and all infringing copies of the copyrights from all

of Defendant’s computers. A separate Order shall issue.


Date: May      11 , 2020                                       ___/s/_______________________
                                                               GEORGE J. HAZEL
                                                               United States District Judge




                                                  10
